IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,285


EX PARTE MICHAEL TYRONE WILSON, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
IN CAUSE NUMBER W99-72783-V FROM

THE 292ND DISTRICT COURT OF DALLAS COUNTY



Per curiam.
O P I N I O N



 This is a post-conviction application for a writ of habeas corpus forwarded to this
Court pursuant to Tex. Code Crim. Proc. art. 11.07.  Applicant was convicted of aggravated
robbery and punishment was assessed at twenty-five years imprisonment.  This conviction
was affirmed. Wilson v. State, No. 05-00-722-CR (Tex. App. -- Dallas, delivered February
7, 2001, no pet.).
	Applicant contends that he was denied an opportunity to file a petition for
discretionary review because his appellate attorney did not timely notify him that he could
seek discretionary review, pro se.  The trial court, based upon an affidavit from appellate
counsel, recommends that relief be granted.  The record reflects that counsel did not inform
Applicant that he could file a petition for discretionary review from his conviction.
	Habeas corpus relief is granted and Applicant is granted an opportunity to file an out-of-time petition for discretionary review from his conviction in cause number F99-72783-V
from the 292nd Judicial District Court of Dallas County.  Applicant is ordered returned to
the point at which he may file a petition for discretionary review.  For purposes of the Texas
Rules of Appellate Procedure, all time limits shall be calculated as if the Court of Appeals'
decision had been rendered on the day the mandate of this Court issues.  We hold that should
Applicant desire to seek discretionary review, he must take affirmative steps to see that his
petition is filed in the Court of Appeals within thirty days of the date the mandate of this
Court is issued.

DELIVERED: November 2, 2005
DO NOT PUBLISH